MEMORANDUM **
Maria Guadalupe Gomora Arizimendi, and her husband Jose Jesus Roman Atarazan, natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals denying their application for cancellation of removal.1 Petitioners allege that the BIA erred in holding that they failed to establish the requisite exceptional and extremely unusual hardship to their qualifying relatives, and violated their equal protection and due process rights in denying cancellation of removal relief.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Petitioners’ equal protection and due process challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1165 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED IN PART, AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. Petitioner Jesus Roman Almazan is a minor child of the lead petitioners, and petitioners concede that he has no qualifying relative and is therefore ineligible for cancellation relief.